DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-21 are pending.

Priority
The instant application is a U.S. national phase of PCT/US19/52238, filed on September 20, 2019, which claims the benefit of US provisional application no. 62/734245, filed September 20, 2018.  You need to acknowledge all priority applications and their filing dates to complete this section.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 1-, drawn to a method for producing a spore-like propagule (SLP) from a filamentous fungal cell comprising growing the cell in a first medium comprising a first carbon source and replacing the first medium with a second medium comprising a carbon source, classified in C12N 1/14.
II. Claims , drawn to method for producing a homokaryotic derivative of a filamentous fungal cell comprising producing a SLP  from the cell, germinating the SLP, and repeating those steps, classified in C12P 1/02.
III. Claims 10-13, drawn to a method for producing a genetically modified derivative of a filamentous fungal cell comprising producing a plurality of SLPs from the filamentous fungal cell, distributing the SLPs into chambers, genetically modifying the SLPs, and germinating the SLPs, classified in C12P 1/02.
IV. Claims 14-17, drawn to a method for producing a library of derivatives of a filamentous fungal cell comprising a library of recombinant nucleic acids, comprising producing SLPs from the cell, distributing SLPs to chambers, germinating the SLPs, producing a second plurality of SLPs from the plurality of growing cultures, transforming the second plurality with nucleic acids, and germinating the library under selective conditions, classified in C12R 2001/645.
V. Claims 18-21, drawn to a method for growing a filamentous fungal cell comprising producing SLPs from the cell, preparing an inoculum comprising the SLPs, inoculating a medium with the inoculum, and incubating the culture, classified in C12P 1/02.

The groups of inventions listed as Groups I‐V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The shared technical feature among Groups I-V is a method step of producing a spore-like propagule (SLP) from a filamentous fungal cell.  Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a method step of producing a SLP from a filamentous fungal cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Jung ("Microcycle Conidiation in Filamentous Fungi". Mycobiology. 2014 Mar; 42(1): 1–5).  Jung teaches that MC (microcycle conidiation) is naturally induced under stress conditions (page 2, column 2, second full paragraph, line 3) and that the process produces a large amount of propagules (page 4, column 1, second full paragraph, line 11).  As evidenced by Hanlin (“Microcycle conidiation - a review.” Mycoscience, 1994, 35(1) 113-123), microcycle conidiation is a germination of spores (page 1, Abstract, line 1), thus the naturally occurring response to stress conditions of MC would entail the generation of spore like propagules.  Therefore, a method step of producing a SLP from a filamentous fungal cell is not a special technical feature that defines a contribution over the prior art.  Thus, the claimed inventions lack unity of invention a posteriori.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non‐elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL MITTAL/Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657